Title: From George Washington to the Minister, Elders, and Deacons of the Dutch Reformed Church at Raritan, N.J., 2 June 1779
From: Washington, George
To: Minister, Elders, and Deacons of the Dutch Reformed Church at Raritan, New Jersey


        
          Gentlemen.
          Middlebrook Camp June 2d 1779.
        
        To meet the approbation of good men cannot but be agreeable. your affectionate expressions make it still more so.
        In quartering an army and in supplying its wants, distress and inconvenience will often occur to the citizen—I feel myself happy and in a consciousness that these have been strictly limited by necessity, and in your opinion of my attention to the rights of my fellow citizens.
        I thank you gentlemen sincerely for the sense you entertain of the conduct of the army, and for the interest you take in my welfare. I trust the goodness of the cause and the exertions of the people under divine protection will give us that honourable peace for which we are contending. Suffer me Gentlemen to wish the reformed church of Raritan a long continuance of its present Minister and consistory and all the blessings which flow from piety and religion.
        
          G. W——n
        
      